Citation Nr: 1124959	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to June 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously before the Board in July 2010, at which time it was remanded for further development, and to obtain a VA examination.  As will be discussed below, another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA examination was scheduled in July 2010 to determine the nature and etiology of any knee disability.  The Veteran, however, failed to report for the examination.  The Veteran reportedly never received notification regarding the date and time of her scheduled examination.  The Veteran indicated, and review of the record confirmed, that several notice letters were mailed to incorrect addresses.  Unfortunately, a copy of the letter informing the Veteran as to when her examination was scheduled was not included in the claims folder, and there is only a handwritten note indicating that on March 21, 2011 an examination request was reprinted and sent to the most current address; however, it is unclear to which address the notice was mailed.  

In her April 2011 statement in support of claim, the Veteran provided her current address.  She has requested a VA examination, and contended that she is fully aware of the importance of evidence that may have been obtained in a VA examination.  Given that VA notices and the Board decision were returned as undeliverable, and that the Veteran contends she never received notice scheduling her VA examination, the Board concludes that there was good cause for her failure to report.  38 C.F.R. § 3.655 (2010).  As such, the Veteran should be rescheduled for a VA examination.  

The Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain medical evidence during a VA examination.  38 C.F.R. § 3.159(c)(1).  The Board notes that failure to cooperate with VA will result in a rating based on the evidence of record.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the Veteran in the development of her claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board further notes that the July 2010 Board remand was returned as undeliverable.  The claims file contains the Veteran's new address; however, it does not appear that a copy of the July 2010 Board remand was ever mailed to the Veteran's correct address.  As such, another copy of the July 2010 decision should be mailed to the correct address

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address.

2.  Then, the Veteran must be scheduled for a VA examination to determine the nature and etiology of any knee disability, and she should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  A copy of such notice scheduling the examination should be included in the claims folder and should show that it was sent to the last known address.  If the Veteran does not report for the examination, the claims folder should include clear documentation of her failure to report, and it should also be indicated whether any notice that was sent was returned as undeliverable.

The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render an opinion as to whether it is at least as likely as not that any currently diagnosed knee disability had its onset in service or is related to a service-connected disability.  The examiner should specifically address the service treatment records that note a January 1980 skating injury affected the Veteran's right knee and ankle.  The examiner should provide rationale for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, he or she should so state and provide the reason any opinion would require speculation. 

3.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


